DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10511197. Although the claims at issue are not identical, they are not patentably distinct from each other because both application is directed to a wireless power transfer with a controller configured to in a standby mode, determine whether an external object is present by directing the oscillator to supply the probe signal to the coil in bursts separated by respective periods of time in which no probe signals are supplied to the coil by the oscillator, wherein each burst has a first duration greater than 0.5 milliseconds, and wherein each period of time in which no probe signals are supplied to the coil by the oscillator has a second duration greater than 100 milliseconds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2,  5, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Hamaguchi et al. (US 2018/0131243)  and further in view of Park (US 2016/0241085)  

Re Claims 1 and 12; Singh discloses a wireless power transmitting device and a method, (110) comprising: 
a coil (114); 
wireless power transmitting circuitry (233) coupled to the coil (114) and configured to transmit wireless power signals to a wireless power receiving device (120) with a receiving coil (124); 
an oscillator (not shown) coupled to the coil that is configured to apply a probe signal (scanning) to the coil at a probe frequency; (Par. 0040 the transmitter 112 may scan the environment to detect the receiver 122 and par 0053 Another action may include reducing a pinging frequency of the wireless power transmitter during a sleep mode of the wireless power transmitter.) and 
in a standby mode, determine whether an external object is present by directing the oscillator to supply the probe signal to the coil in bursts (ping) separated by respective periods of time in which no probe signals are supplied to the coil by the oscillator,(par. 0052-0054)
 Singh does not disclose plurality of coils and wherein each burst includes a plurality of coil scans, during each of the plurality of coils scans, the probe signal is applied to a different respective one of the plurality of coils in sequence and wherein each period of time in which no 
However in an analogous art, Hamaguchi discloses plurality of coils (202a-c) and wherein each burst includes a plurality of coil scans, during each of the plurality of coils scans, the probe signal is applied to a different respective one of the plurality of coils in sequence. (Par 0055, 0111 and Fig. 7a and also discloses that the analog signal is set with a predetermined sequential intervals)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the single transmission coil coupled to the inverter 112 disclosed by Singh with the plurality of transmission coils disclosed by Hamaguchi, motivated by the desire increase the amount of power transmitted to the load and also control the amount of power to be transmitted based on the control switches coupled to the coils.
The combination of Singh in view of Hamaguchi does not disclose the interval wherein each period of time in which no probe signals are supplied to the plurality of coil by the oscillator has a duration greater than 100 milliseconds.  
However Park discloses an analogous art wherein each period of time in which no probe signals are supplied to the coil by the oscillator has a duration greater than 100 milliseconds (T2 is 30 milliseconds to 300 milliseconds). (Fig. 10 and par 0125-126)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have transmitted the pinging signal with the specified times disclosed motivated by the desire to effective save power by intermitting transmitting the ping signals. 

Re Claim 2; Singh discloses wherein the probe frequency of the probe signal is the same during each of the bursts. (Par. 0052-0054)

Re Claim 5; The combination of Singh in view of Park disclosure has been discussed above. 
wherein the receiving coil is in a wireless power receiving circuit that is configured to resonate at a wireless power receiving circuit resonant frequency, 
The combination does not disclose wherein the wireless power receiving circuit resonant frequency is 1 MHz, and wherein the probe frequency is at least 1 MHz.
However It would have been obvious to one having ordinary skill in the art at the filing of the invention was made to have power receiving circuit resonant frequency is 1 MHz, and wherein the probe frequency is at least 1 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Re Claims 10 and 11; Park discloses wherein the between 26 milliseconds to 28 milliseconds and the second duration is between 30 milliseconds to 300 milliseconds.
The combination does not disclose wherein each of the coils scans has s duration between 0.5 milliseconds and 2 milliseconds and wherein the duration of the period of time in which no probe signals are supplied to  the plurality of coils is greater than 800 milliseconds.
However It would have been obvious to one having ordinary skill in the art at the filing of the invention was made to have the first duration is between 0.5 milliseconds and 2 

Re Claim 15; Park discloses wherein the coil is one of a plurality of coils and wherein monitoring the coil comprises supplying the probe signal to each of the plurality of coils in sequence. (Fig. 8, 9 and also see Par 115-120)

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Hamaguchi and further in view of  Park (US 2016/0241085) and Brumley et al (US 20160087685)

Re Claims 3, 4, 13 and 14; The combination of Singh in view of Hamaguchi and further in view of Park disclosure has been discussed above. 
The combination fails to disclose wherein the receiving coil is in a wireless power receiving circuit that is configured to resonate at a wireless power receiving circuit resonant frequency and wherein the probe frequency is greater than the wireless power receiving circuit resonant frequency and wherein the probe frequency is equal to 101% to 150% of the wireless power receiving circuit resonant frequency.
However Brumley does not disclose wherein the receiving coil is in a wireless power receiving circuit that is configured to resonate at a wireless power receiving circuit resonant frequency and wherein the probe frequency is greater than the wireless power receiving circuit 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the probe frequency greater than the wireless power receiving circuit resonant frequency motivated by the desire to effectively reach the receiver with the higher frequency so that power is transferable. 


Claims 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Hamaguchi and further in view of  Park (US 2016/0241085) and Wang et al. (US 2016/0268842)
Re Claims 6-8 and 16; the combination of Singh in view of Hamaguchi and further in view of Park has been discloses wherein the control circuitry is configured to: in response to determining that the external object is the wireless power receiving device, transmit wireless power signals to the wireless power receiving device.(Par. 0038, 42 etc.)

The combination does not disclose  further comprising an analog-to-digital converter configured to measure signals at the probe frequency, wherein the control circuitry is configured to: determine that the external object is present in response to the analog-to- digital converter detecting a voltage drop at a node between the oscillator and the coil, wherein the control circuitry is configured to: in response to determining that the external object is present, obtain measurements to determine whether the external object is the wireless power receiving device with the receiving coil or a foreign object. 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to include the ADC of Wang to the device of Park motivated by the desire to measure the change in voltage from the detection of a receiver so that the transmitter accurately detects the presence of the receiver based on the change in voltage determined. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Hamaguchi  and further in view of Park (US 2016/0241085) and Wang et al. (US 2016/0268842) and Oettinger (US 2015/0285926)


Re Claims 9 and 17; the combination of Singh in view of Hamaguchi and further in view of park and Wang discloses wherein obtaining measurements to determine whether the external object is the wireless power receiving device with the receiving coil or the foreign object comprises: as discussed above.

However Oettinger discloses using impulse response measurement circuitry, measuring decay of an impulse response signal that is produced in response to a pulse being applied to the coil. (Fig. 11, 3 etc.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have measured the decay of the signal transmitted in order to determine the presence of either a receiver or a foreign object so that an appropriate action is taken either to transfer power or not. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 03/01/2021, with respect to the rejection(s) of claim(s)1 under 35. U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamaguchi.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL KESSIE/
11/30/2020Primary Examiner, Art Unit 2836